Citation Nr: 1647072	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a higher initial rating for left knee disability, rated as 10 percent disabling prior to February 2, 2016 with a temporary 100 percent convalescence rating thereafter. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Board notes that a March 2014 rating decision continued the Veteran's evaluation of service-connected Parkinson's disease as 30 percent disabling and service-connected neurogenic bladder as noncompensable; and declined to grant service connection for posttraumatic stress disorder (PTSD).  In April 2014, the Veteran filed a notice of disagreement (NOD) initiating the appeal process.  VA's Veterans Appeals Control and Locator System (VACOLS), which tracks and manages appealed claims, reflects that the AOJ has accepted a timely NOD and processing the claim, which will include issuance of a Statement of the Case (SOC) if necessary.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, those particular claims remain under the jurisdiction of the AOJ at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Prior to February 2, 2016, the Veteran's left knee disorder is rated as ten percent disabling.  On February 2, 2016, he was admitted to a VA hospital for a left knee total arthroplasty.  In a February 2016 rating decision, the AOJ assigned the Veteran a temporary total evaluation for this procedure effective February 2, 2016.  The rating decision also indicates that the temporary total evaluation will be reduced to a 30 percent evaluation effective April 1, 2017.

The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  This issue is remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.  

Further, June 2013 VA treatment records reflect that the Veteran reported that he was being evaluated by an "outside" orthopedic specialist for his left knee pain.  It does not appear that VA has attempted to obtain these private medical records.  Finally, any relevant VA treatment records since February 2016 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records, including VA treatment records since February 2016, and associate them with the claims file.

2.  With the help of the Veteran as necessary, obtain relevant private medical records, including 2013 private medical records reflecting his left knee evaluation by a private orthopedic specialist.  All attempts to obtain such records should be documented in the claims file.

3.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his left knee disability.  The Board notes that the Veteran's temporary total evaluation will be reduced to a 30 percent evaluation effective April 1, 2017, and therefore the new examination should take place after April 1, 2017.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both knees in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the left knee disorder.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  In so doing, the AOJ should consider the propriety of the criteria for evaluating meniscal disability.  See, e.g., VA examination dated July 2012; M21-1, Part III.iv.4.A.3.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

